                                                                        Page 1 of 2

            IN THE UNITED STATES DISTRICT COURT FOR THE
                   NORTHERN DISTRICT OF FLORIDA
                        PENSACOLA DIVISION
JACK DOUGLAS DRIGGERS,
Inmate No. 01015332,
      Plaintiff,

vs.                                            Case No.: 3:19cv4658/LAC/EMT

SANTA ROSA COUNTY JAIL
MEDICAL CENTER,
     Defendant.
____________________________/
                                     ORDER
      This cause comes on for consideration upon the chief magistrate judge’s

Report and Recommendation dated February 6, 2020 (ECF No. 6). Plaintiff has

been furnished a copy of the Report and Recommendation and afforded an

opportunity to file objections pursuant to Title 28, United States Code, Section

636(b)(1). No objections have been filed.

      Having considered the Report and Recommendation, I have determined it

should be adopted.

      Accordingly, it is now ORDERED as follows:

      1.     The chief magistrate judge’s Report and Recommendation is adopted

and incorporated by reference in this order.
                                                                       Page 2 of 2

       2.     This case is DISMISSED without prejudice for Plaintiff=s failure to

comply with an order of the court.

       DONE AND ORDERED this 6th day of March, 2020.



                                     s/L.A. Collier
                                LACEY A. COLLIER
                                SENIOR UNITED STATES DISTRICT JUDGE




Case No. 3:19cv4658/LAC/EMT
